Spexcer, Ch. J.
That was a question merely as to an order of maintenance, submitted to the court without argument, and was correctly decided: the case did not require, or call for the observations which were evidently made without reference to the act for the settlement of the poor. The mistake, however, could not mislead.
Per Curiam. The town of Canajoharie was the place of the last legal settlement of the pauper’s mother. The pauper was an illegitimate child. At common law, a bastard child was settled where it was born ; but our statute (1 N. R. L. 280. sess. 36. ch. 78. sec. 3.) has altered the common law, and declares, “ that every bastard child shall be deemed and adjudged to be settled in the city or town of the last legal settlement of the mother.” It is, however, urged, that the statute contemplates a settlement acquired by the mother ; and not one that is derivative, or in consequence of the acquisition of a new settlement through the father of #the pauper’s mother, as in this case. We are not at liberty to proceed on such an ingenious distinction: the language of the statute is clear and precise ; that the last legal settlement of the mother, however acquired, is that of her illegitimate child. The very expression, last legal settlement, supposes that the settlement of the mother might be changed.
Order of the Sessions affirmed.